Citation Nr: 0018814	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  99-06 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
October 1970.  He died on January [redacted], 1999.  The 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died on 
January [redacted], 1999.  The immediate cause of death was listed 
as cardia arrest and the underlying cause was low cardiac output 
syndrome.

2. The veteran was not service connected for any disability 
at the time of his death.

3. Medical evidence submitted since the veteran's death 
suggests that the veteran 
had PTSD during his lifetime and that this PTSD was related 
to incidents that occurred during his period of active 
service.

4.  There is competent medical evidence that the veteran's 
anxiety and/or his PTSD contributed to his death.




CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 U.S.C.A. § 5107 
(West 1991); Ramey v. Brown, 9 Vet. App. 40 (1996); Caluza v. 
Brown, 7 Vet. App. 498 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant in this case argues that the veteran died due 
to service in Vietnam, including as related to exposure to 
Agent Orange or as related to Posttraumatic Stress Disorder 
incurred in service.  She argues that his cardiac arrest was 
caused by his service and that service connection for the 
cause of death should thus be established.  At her 
videoconference hearing in December 1999 she testified that 
he husband had served in Cambodia on a mine sweep team and 
that he was involved in an ambush where he was the only man 
in his company to survive.  She testified that her husband 
had gruesome experiences in Vietnam as he saw men killed and 
had to kill as well.  She also testified that when he 
returned from Vietnam, he was unable to sleep, eat or even be 
around people.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause; it is not sufficient to show that it casually shared 
in producing death, rather, it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 
(1999).

However, the threshold question that must be answered in this 
case is whether the appellant has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the appellant has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).

The appellant must satisfy two elements for her claim for 
service connection for the cause of the veteran's death to be 
well grounded.  First, there must be evidence of incurrence 
or aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Secondly, there must be 
evidence of a nexus or relationship between the inservice 
injury or disease and the disability that caused death, as 
shown through medical evidence.  In the absence of evidence 
of a well-grounded claim, there is no duty to assist the 
claimant in developing the facts pertinent to the claim, and 
the claim must fail.  See Epps v. Gober, 126 F.3d 1464 
(1997).

The veteran's death certificate shows that the veteran died 
on January [redacted], 1999.  The immediate cause of death was 
cardiac arrest with an onset about 30 minutes prior to the veteran's 
death.  The underlying cause was low cardiac output syndrome 
with an onset at 48 hours prior to death.

The Board observes that the veteran was not service connected 
for any disability at the time of his death.  He had claimed 
entitlement to service connection for a mental condition on 
two prior occasions, but these claims were denied in rating 
decisions of November 1979 and July 1982.  The Board notes 
that the veteran never claimed entitlement to service 
connection for PTSD.

The Board initially addresses the appellant's contention that 
the veteran's cause of death is related to exposure to Agent 
Orange.  A veteran who served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975 and who currently has one or more certain 
prescribed chronic diseases, shall be presumed to have been 
exposed during service to an herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
an herbicide agent during such service. 38 C.F.R. § 3.307 
(a)(6)(iii) (1999).  The diseases that are afforded 
presumption due to herbicide exposure are chloracne, or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancer; and soft-tissue sarcoma. 
38 C.F.R. § 3.309 (e) (1999). As the veteran has not been 
shown to have any of these diseases and since cardiac arrest 
with low cardiac output syndrome is not listed, this theory 
of entitlement is not for application.
 
Pertinent medical evidence associated with this claim, 
however, shows that the veteran has been diagnosed since his 
death with PTSD and that the disorder has been linked to 
service.  As competent evidence of a diagnosis of PTSD, and a 
nexus to active duty, has been presented, the appellant's 
claim for entitlement to service connection for PTSD is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a)(West 
1991).

Specifically, the Board notes that one of the veteran's 
private physicians, Glenn E. Wright, M. D. wrote in March 
1999 that he had treated the veteran from July 1979 to 
January 1999 and that the veteran had been hospitalized for 
anxiety neurosis related to service in Vietnam several times.  
Further, the doctor indicated that the veteran suffered from 
what was now diagnosed as Posttraumatic Stress Disorder and 
that, from a psychiatric point of view the veteran was 
totally and permanently disabled.  This opinion is supported 
and elaborated upon by the opinion of Emanuel H. Rader, M. D.  
Dr. Rader indicated in April 1999 that the veteran surely had 
PTSD before his death and that, it was his professional 
opinion that "the extreme anxiety contributed to [the 
veteran's] angina and led to his heart attack.  Therefore, 
one would conclude it contributed to his death."

In light of the fact that the appellant has presented 
plausible claims that the veteran's PTSD was incurred in 
service and that the veteran's cause of death was related to 
this PTSD, the veteran's claim of entitlement to service 
connection for cause of death is deemed well grounded.  


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  To this extent 
only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
the cause of the veteran's death is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The appellant has urged VA to establish service connection 
for PTSD.  The evidence of record establishes two basic 
concepts.  First, there is a plausible claim that the veteran 
incurred PTSD in service.  This claim is specifically 
supported by the opinion of Dr. Wright that not only 
establishes the diagnosis of PTSD but also links the disorder 
to service.  Further, the evidence also establishes a well-
grounded claim of entitlement to service connection for PTSD 
as the veteran's death has been linked to his mental 
condition.

Applicable regulations provide that service connection for 
PTSD requires medical evidence establishing a diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that he was awarded the Purple 
Heart Medal, Combat Infantryman Badge or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor. 38 C.F.R. § 3.304(f) (1998).  The veteran's DD 214 
does not show that the veteran received the Purple Heart 
Medal, Combat Infantryman Badge or other citation that is 
conclusive evidence of combat.  As such, the veteran's 
stressors must be verified

A review of the veteran's medical records show that the 
veteran consistently reported the same stressor in his years 
of mental health treatment.  The stressor was described in 
treatment notes from Dr. Wright.  The veteran indicated that 
15 days prior to his leaving Vietnam, his company was 
attacked and he was the only person to survive out of the 
entire company.  This stressor reportedly caused anxiety and 
depression over the years.  

Further, that appellant testified at her video conference 
hearing in December 1999 as to various combat situations the 
veteran faced during his Vietnam, including service in 
Cambodia on a mine sweep team.

Presently, the record contains no evidence to corroborate the 
assertions regarding the alleged inservice stressors.  
Significantly, the Board notes that there is no indication 
that the RO undertook any effort to request verification of 
the veteran's alleged stressors from the U.S. Army and Joint 
Service Environmental Support Group (ESG) (redesignated as 
the U.S. Armed Service Center for Research of Unit Records 
(USASCRUR)).

The provisions of VA ADJUDICATION PROCEDURE MANUAL M21-1 
(MANUAL M21-1) pertaining to the evaluation of PTSD claims 
provide that, "where records available to the rating board do 
not provide objective or supportive evidence of the alleged 
inservice traumatic stressor, it is necessary to develop this 
evidence."  MANUAL M21-1, Part VI, 7.46(f)(2) (1995).  Since 
the development outlined in the manual includes providing 
stressor information to the U.S. Armed Services Center for 
Research of Unit Records (formerly ESG) in an attempt to 
verify the alleged stressor, this procedure is deemed 
mandatory.  Additionally, to conform with the ruling of the 
Court, the RO must allow the appellant to supplement the 
statement and reevaluate it if the U.S. Armed Services Center 
for Research of Unit Records is able to obtain some, but not 
all, of the stressor information submitted.  See Zarycki v. 
Brown, 6 Vet. App. 91, 99-100 (1993).

Therefore, this case is REMANDED for the following 
development:

1. The RO should obtain the veteran's 
service personnel records.  The DD-214 
of record indicates that the veteran 
served in Vietnam from June 8, 1969 to 
June 8, 1970.  The Board notes that 
information concerning the veteran's 
unit is of vital importance in helping 
to verify the veteran's reported 
stressor.  

2. The RO should send information about 
the stressors described in the 
veteran's treatment records with Dr. 
Wright and information gleaned from 
the appellant's videoconference 
hearing with the Board, along with the 
veteran's DD Form 214, and all 
associated service documents, to the 
United States Armed Services Center 
for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150-3197.  The 
USASCRUR should be provided with a 
copy of any information obtained 
above, and should be requested to 
provide any additional information 
that might corroborate the alleged 
stressors.  

3. After completing the above actions, 
and only if the RO determines that one 
or more inservice stressors has been 
verified, the RO should submit the 
claims file to a specialist in 
psychiatry who is to review the claims 
and render a judgment whether the 
veteran was suffering from PTSD or any 
other psychiatric disease stemming 
from his service in Vietnam.  The RO 
must provide the specialist with the 
summary of any stressors described 
above, and the specialist must be 
instructed that only those events may 
be considered for the purpose of 
determining whether exposure to an 
inservice stressor resulted in the 
psychiatric ailment.  The specialist 
is to comment on the opinions provided 
by Dr. Wright and Dr.. Rader.  The 
report should include the complete 
rationale for all opinions expressed.  

4. After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review 
the report(s).  If the report(s) are 
not in complete compliance with the 
instructions provided above, 
appropriate action should be taken. 
Thereafter, the RO should adjudicate 
the issue of service connection for 
PTSD on a de novo basis.  If the 
determination remains unfavorable to 
the veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
provide an opportunity to respond.

5. If service connection for PTSD is 
established or a link is made between 
any psychiatric disorder the veteran 
had and his service in Vietnam, the RO 
is to have a specialist in 
cardiovascular diseases review the 
claims file to determine whether it is 
at least as likely as not that the 
veteran's PTSD, or other mental 
disorder, either caused or contributed 
substantially or materially to cause 
death.  The physician is to consider 
and comment on the other medical 
opinions on the matter which are of 
record.  The physician's findings must 
be in sufficient detail to support the 
conclusions and diagnosis (es) and 
must contain the supporting rationale 
for all opinions expressed in the 
report.


The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appea
	



 

